Case: 15-41302      Document: 00513379403         Page: 1    Date Filed: 02/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                    No. 15-41302                            FILED
                                  Summary Calendar                   February 12, 2016
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

              Plaintiff - Appellee

v.

MARIO ALBERTO NETRO-PERALES,

              Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:15-CR-368-1


Before GRAVES, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM:*
       Mario Alberto Netro-Perales pleaded guilty to illegal reentry in violation
of 8 U.S.C. § 1326(a) and (b)(1). The district court sentenced him to twenty-
seven months’ imprisonment, followed by a three-year term of supervised
release.    At sentencing the district court orally pronounced two special
conditions: that Netro-Perales (1) “is not to re-enter the United States illegally”



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41302     Document: 00513379403         Page: 2   Date Filed: 02/12/2016



                                   No. 15-41302
and (2) “if in the United States . . . shall not drink alcoholic beverages without
the permission of the probation office.” The written judgment reflects these
two special conditions, but adds a third: that Netro-Perales “shall not drive a
motorized vehicle . . . while in the United States without the permission of the
probation officer.”
      Netro-Perales’s sole argument on appeal is that the motorized-vehicle
special   condition   in   his   written       judgment   conflicts   with   the   oral
pronouncement of his sentence. “When there is a conflict between a written
sentence and an oral pronouncement, the oral pronouncement controls.”
United States v. Wheeler, 322 F.3d 823, 828 (5th Cir. 2003) (quoting United
States v. Moreci, 283 F.3d 293, 300 (5th Cir. 2002)). And “[i]f a conflict exists,
the appropriate remedy is remand to the district court to amend the written
judgment to conform to the oral sentence.” United States v. Mireles, 471 F.3d
551, 558 (5th Cir. 2006). The Government agrees—and our review of the record
confirms—that the motor-vehicle special condition in the written judgment
conflicts with the oral pronouncement in this case. Therefore, we GRANT the
Government’s unopposed motion to REMAND this case to the district court for
the limited purpose of conforming the written judgment to its oral
pronouncement at sentencing. See United States v. Mascorro-Cruz, 596 F.
App’x 338, 339 (5th Cir. 2015) (granting an unopposed motion to remand under
similar circumstances).




                                           2